FILED
                              NOT FOR PUBLICATION                           JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DILBAGH SINGH DILBAR;                            No. 07-73990
GURPREET SINGH,
                                                 Agency Nos. A070-663-614
               Petitioners,                                  A076-671-615

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Dilbagh Singh Dilbar and Gurpreet Singh, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

grant and remand the petition for review.

      The BIA abused its discretion in denying petitioners’ motion to reopen

where the record indicates that petitioners’ first attorney failed to properly notify

petitioners of their hearing date. See Iturribarria, 321 F.3d at 897 (equitable

tolling available where petitioner is prevented from filing because of “deception,

fraud, or error”); see also AR 20-21. We therefore remand for further proceedings.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                     07-73990